DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on February 3, 2021 has been fully considered. The amendment to instant claims 1, 9 and 17 is acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.  Claims 1-2, 4-10, 12-18 are rejected under 35 U.S.C. 103 as obvious over Michie Jr. et al (US 2010/0084363) in view of Zhou et al (US 2004/0034169), as evidenced by LiPiShan et al (US 2010/0056727) only, or in alternative as further evidenced by or in further view of Kapur et al (US 2013/0075409).

5.  Michie Jr. et al discloses a high density polyethylene composition comprising:
A) 40-65%wt, based on the total weight of A) and B) ([0057], as to instant claims 2, 10), of a high molecular weight ethylene-alpha olefin copolymer having a density of 0.920-0.946 g/cc and melt index I21 of 1-15 g/10 min (abstract, [0008]);
B)  a low molecular weight ethylene polymer having a density of 0.965-0.980 g/cc (as to instant claims 7 and 15) and melt index I2 of 30-1500g/10 min (Abstract, [0008]),
Wherein the composition is having:
Melt index I2 of at least 1, or at least 2 g/10 min ([0029]), exemplified as 1.6 g/10 min (Table II);
Melt index I21 of 86.4-89.1 g/10 min (Table II);
Melt Flow Ratio I21/I2 of 57-58 (Table II);
Density of 0.950-0.960 g/cc (Abstract, [0008]).

6.  The method for making the composition comprises producing the high molecular weight ethylene-alpha olefin copolymer, i.e. first component A), in the first reactor, followed by introducing additional ethylene and producing the second component B) dTi(OR)eXf(ED)g, wherein ED is methyl formate, ethyl acetate electron donors, in combination with trialkyl aluminum cocatalyst ([0063]-[0073], [0084] of Michie Jr. et al).
It is noted that the polyethylene composition of instant invention is produced by substantially the same process using the same catalyst system produced from a precursor of the formula MgdTi(OR)eXf(ED)g, wherein ED is methyl formate, ethyl acetate electron donors, in combination with trialkyl aluminum cocatalyst (p. 9, line 22-p. 12, line 5 of instant specification).

7.  As to instant claim 8, the composition is used for making molded articles such as a closure device, like bottle caps ([0087]-[0088]).
8.  As to instant claims 4 and 12, the composition is having MWD of 5-13 ([0057]).
9.  As to instant claims 6 and 14, the second component comprises an ethylene homopolymer ([0056]).

10.  As to instant claim 16, the component A) is having Mw of 150,000 to 300,000 ([0054]) and is used in amount of 40-65%wt based on the total weight of A) and B); the component B) is having Mw of 12,000-45,000 ([0056]). Assuming the components A) and B) are used in weight ratio of 50:50, the component A) is having Mw of 150,000 and the component B) is having Mw of 12,000, therefore, the Mw of the total polyethylene 
Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11.  The examples presented in Table II of Michie Jr. et al show the compositions having I2 in the range of 1.4-1.6 g/10 min; I21 in the range of 50.9-89.1 g/10 min; I21/I2 of 32-58 and Mw of 104,680-115,750 (Table II).
12.  All ranges in the composition of Michie Jr. et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

13.  Since the specific properties of the overall composition depend on the relative amounts of the high molecular weight component A) and the low molecular weight component B), and also on the specific properties like molecular weight, i.e. I2 and I21, density of each of the components A) and B), therefore, based on the teachings of Michie Jr. et al , it would have been obvious to and within the skills of a one of ordinary 2 and I21, density of each of the components A) and B), so to produce the final polyethylene composition having a desired combination of properties including MWD, I21/I2, I2, I21 and density, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14.  Further, Michie Jr. et al discloses I2 of the composition being in the range of 1-2 g/10 min, or alternatively at least 2 g/10 min ([0029], [0057]). Though Michie Jr. et al exemplifies the compositions comprising I2 in the range of 1.4-1.6 g/10 min only (Table II), i.e. lower than 2 g/10 min, given a composition having the same I21/I2 (i.e. the same polydispersity) of 58 as presented in Example 2 but further having I2 of more than 2 g/10 min, such as 2.15 or 2.2 g/10 min is desired, such composition should intrinsically and necessarily have I21 of (58x2.15)=125 g/10 min or (58x2.2)=127.6 g/10 min as well (as to instant claim 18). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is further noted that the exemplified compositions are having I21 of the high molecular weight component A) of 2.26-10.79 g/10 min (Table II). However, the range for I21 of the high molecular weight component A) disclosed by Michie Jr. et al  is 1-15 g/10 min 21/I2 and I21 are desired, it would have been obvious to a one of ordinary skill in the art to make variations and optimize the specific molecular weight, I21, I2 of the components A) and B), the relative amounts of the components A) and B)  and the conditions of the process of Michie Jr. et al, so to produce the final composition having a desired I21, such as 125 g/10 min as well."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15. Michie Jr. et al  discloses the component A) having I21 of 1-15 g/10 min, but does not explicitly recite melt flow ratio I21/I2 of the component A).

16.  However, Zhou et al discloses a polymer composition comprising a blend of a high molecular weight (HMW) ethylene polymer and a low molecular weight (LMW) ethylene polymer, wherein each of the HMW and LMW polymers can be an ethylene copolymer or an ethylene homopolymer (Abstract, [0044], also as to instant claims 6 and 14), wherein the HMW ethylene polymer is having density of 0.910-0.945 g/cc ([0035]), high load melt index I21 of 0.2-about 5 g/10 min and melt flow ratio I21/I2 of 22-50 ([0033]), produced by in situ polymerization in more than one reactor in the presence of Ziegler-Natta catalyst ([0050], [0051], [0064]) and wherein the composition is having improved resistance to crack ([0048]) and is used for making molded articles ([0082], [0083]). 
The used Ziegler-Natta catalyst is the same catalyst system produced from a precursor of the formula MgdTi(OR)eXf(ED)g, wherein ED is methyl formate, ethyl acetate electron Zhou et al), as that used in Michie Jr. et al  and as disclosed in instant invention ([0066]-[0075] of Michie Jr. et al  and p. 9, line 22-p. 12, line 5 of instant specification).

17. Since both Michie Jr. et al  and Zhou et al are related to ethylene polymer blends comprising a high molecular weight polymer and low molecular weight polymer, produced in the presence of the same Ziegler-Natta catalyst systems, used for making molded articles, and thereby belong to the same field of endeavor, wherein Zhou et al  discloses the HMW ethylene polymer having I21 of 0.2-about 5 g/10 min and 0.910-0.945 g/cc, i.e. in the ranges substantially the same as required by Michie Jr. et al , but further melt flow ratio I21/I2 of 22-50 ([0033]) and wherein the composition of Zhou et al  is having improved resistance to crack ([0048]) and used for making molded articles ([0082], [0083]), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Michie Jr. et al and Zhou et al, and to include, or obvious to try to include, at least partially and at least in minor amount, the HMW ethylene polymer of Zhou et al as the high molecular component A) in the composition of Michie Jr. et al, so to further improve resistance to crack of the composition of Michie Jr. et al and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18.  Though Michie Jr. et al does not explicitly recite some of the properties of the polyethylene composition, such as having less than 0.2 vinyls per 1000 carbon atoms, ESCR determined according to the method claimed in instant invention, i.e. in 100% nonylpnenol ethoxylate with 9 moles of ethylene oxide, and 2% Secant modulus as Michie Jr. et al in view of Zhou et al  is  identical to that as claimed in instant invention, i.e. comprises the same components having the ranges for density,  I2 and I21 values that are either the same as or overlapping with those as claimed in instant invention, the components used in the same ranges as those claimed in instant invention, and produced according to the same method in the presence of the same Ziegler-Natta catalyst system as claimed and disclosed  in instant invention, therefore, the composition of Michie Jr. et al in view of Zhou et al  will intrinsically and necessarily comprise the same properties as those claimed in instant invention, or would be reasonably expected to comprise the properties having values that are either the same as or having ranges overlapping with or close to those as claimed in instant invention as well, including vinyls content per 1000C, 2% secant modulus, ESCR measured according to the method claimed in instant invention, i.e. in 100% nonylphenol ethoxylate with 9 moles of ethylene oxide, and Mw (as to instant claims 1, 5, 9, 13, 16, 17). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
19.  Further, since the specific properties of the final composition depend on the relative amounts of the components A) and B) in the composition, and further on the specific LiPiShan et al, the ESCR performance of the multimodal polyethylene composition comprising a high molecular weight component and a low molecular weight component, is strongly dependent on the amount of the high molecular weight component (see [0112] of LiPiShan et al), therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific relative amounts (i.e. the relative amount of the high molecular weight component) and properties of each of the components A) and B) used in the composition, so to obtain the final composition having a desired combination of properties including density, melt index, melt flow ratio, and thereby desired ESCR and secant modulus as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

20. In the alternative, though Michie Jr. et al does not explicitly recite the polyethylene composition having vinyl content of less than 0.2 vinyls per 1000C, 
Kapur et al discloses a composition comprising a blend comprising a combination of a high molecular weight ethylene polymer and a low molecular weight ethylene polymer, produced by multistage polymerization in series in the presence of Ziegler-Natta catalyst system produced from a precursor of the formula MgdTi(OR)eXf(ED)g, wherein ED is methyl formate, ethyl acetate electron donors, in combination with trialkyl aluminum cocatalyst ([0085]-[0089], [0102], [0165] of Kapur et al al), which is the same  Michie Jr. et al, wherein Kapur et al explicitly shows that multistage polymerization in the presence of said catalyst system provides ethylene resin compositions having less than 0.3 vinyls/1000 carbons ([0027]), and specifically 0.139 vinyls/1000C (Table 5 of Kapur et al al).

21.  Thus, based on the teachings of Kapur et al, the polyethylene composition of Michie Jr. et al produced by the same multistage polymerization in the presence of the same catalyst system as taught by Kapur et al will intrinsically and necessarily have, or would be reasonably expected to have low vinyl content, such as 0.139 vinyls per 1000C as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

22.  In the alternative, given a polyethylene composition having low content of vinyls is desired, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kapur et al and Michie Jr. et al in view of Zhou et al , and to conduct, or obvious to try to conduct  the process of Michie Jr. et al in view of Zhou et al  according to the teachings of Kapur et al, thereby producing the polyethylene composition having as low as 0.139 vinyls per 1000C as well, thereby arriving at the KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

23.  Claims 1-2, 4-10, 12-18 are rejected under 35 U.S.C. 103 as obvious over Michie Jr. et al (US 2010/0084363) in view of Zhou et al (US 2004/0034169), as evidenced by LiPiShan et al (US 2010/0056727) only, or in alternative as evidenced by or in view of Kapur et al (US 2013/0075409), in further view of Rogestedt et al (US 6,180,721).

24. The discussion with respect to Michie Jr. et al (US 2010/0084363) in view of Zhou et al (US 2004/0034169), as evidenced by LiPiShan et al (US 2010/0056727) only, or in alternative as evidenced by or in view of Kapur et al (US 2013/0075409), set forth in paragraphs 4-22 above, is incorporated here by reference.

25. Though Michie Jr. et al (US 2010/0084363) in view of Zhou et al (US 2004/0034169), as evidenced by LiPiShan et al (US 2010/0056727) only, or in alternative as evidenced by or in further view of Kapur et al (US 2013/0075409), do not explicitly recite the high molecular weight component having density of more than 0.946 g/cc and the composition having I21 of 125-300 g/10 min,
Rogestedt et al discloses a multimodal olefin polymer mixture obtained by polymerization of alpha olefin, specifically ethylene (col. 5, lines 10-12),  in more than one stage in the presence of Ziegler-Natta catalyst (col. 4, lines 52-54, col. 8, lines 1-5) and having density of 0.920-0.965 g/cc, MFR2 (I2) of 0.2-5 g/10 min, preferably 0.5-2 g/10 min,  and I21/I2 of 60 or more, preferably 70 or more (Abstract, col. 4, lines 11-12) comprising:
a) a low molecular weight polyolefin with density of 0.925-0.975 g/cc and MFR2 of 300-20,000 g/10 min, or 300-2,000 g/10 min (col. 6, lines 15-20) and
b) 25-75%wt (col. 7, lines 1-5) of a high molecular weight olefin polymer with density of 0.910-0.950 g/cc and MFR21 of 0.5-20 g/10 min (Abstract, col. 6, lines 35-57),

Given the multimodal polyethylene composition is having the preferable value of I21/I2 of 70 and the preferable value of MFR2 (I2) of 2 g/10 min, therefore, the I21 of said composition appears to be 140 g/10 min.

26.  Thus, Rogestedt et al discloses a multimodal polyethylene composition comprising a combination of a high molecular weight polymer and the low molecular weight polymer produced in multi-stage polymerization in the presence of Ziegler-Natta catalyst, using the high molecular weight component having density of as high as 0.950 g/cc, wherein the composition is having density of 0.920-0.965 g/cc,  I21/I2 preferably of 70 or more, I2 preferably of 0.5-2 g/10 min, and I21 as high as 140 g/10 min, and the composition is having improved ESCR, processability and thermo-oxidative stability.

27. Since Rogestedt et al and Michie Jr. et al in view of Zhou et al only, or in further view of Kapur et al, are related to multimodal polyethylene compositions produced by multi-stage polymerization in the presence of Ziegler-Natta catalyst, the compositions having substantially the same density, MFR2, I21/I2 and improved ESCR, and thereby belong to the same field of endeavor, wherein Rogestedt et al discloses the use of the high molecular weight component having density of as high as 0.950 g/cc and the produced composition having I21 of as high as 140 g/10 min, therefore, based on the combined teachings of Rogestedt et al and Michie Jr. et al in view of Zhou et al only, or in further view of Kapur et al, it would have been obvious to a one of ordinary skill in  Rogestedt et al as the high molecular weight component in the composition of Michie Jr. et al in view of Zhou et al only, or in further view of Kapur et al, and further to produce, or obvious to try to produce the multimodal composition having I21/2 of at least 60, or at least 70, and I21 of at least 140 g/10 min, so to not only improve ESCR, but further thermo-oxidative stability and processability of the composition of Michie Jr. et al in view of Zhou et al only, or in view of Kapur et al, as taught by Rogestedt et al, as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
26.  Applicant's arguments filed on February 3, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764